DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notification
The Examiner notes that, despite any arguments against the current prior art, the following art clearly reads upon the independent claim.  Huang, (2020/0331137) and Papp, (2013/0206435) as both contain a similar gear switching mechanism that is capable of changing directions. 

Response to Arguments
Applicant's arguments regarding the 102 rejection have been fully considered but they are not persuasive. Applicant makes one argument regarding the prior art – that Papp “does not cause selection of either of the first or second rotational directions”.  The Examiner disagrees.  Put simply, the Applicant implies that the “selection of rotational direction” must cause the motor to alter the direction of the motor.  However, that is not what is claimed.  What is claimed is that the switch must select be able to move in either the clockwise or counterclockwise direction.   In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (altering the direction of the motor) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments, regarding the drawing objections and the objection to claim 19 have been fully considered and are persuasive.  The objection has been withdrawn. 

Allowable Subject Matter

Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Based upon a thorough examination of the specific structures and functions of the Applicant’s method, the Examiner has determined that no prior art exists that anticipates this application. Furthermore, the Examiner does not believe it would be reasonable to formulate a 103 combination solely for the purpose of the rejection. The specific structures that distinguish this application over the prior art include the stop arranged upon the switch linkage arm that engages with the trigger of the tool and prevents actuation of the direction selector.  As this is an intricate part of a complex system, there exists very little room to alter the underlying system, thereby prohibiting the alteration of the mechanism.

This feature is not found in the prior art in any form that could anticipate this device.  Any combination designed solely to reject the claim would rely heavily on hindsight and would therefore be impermissible.  Furthermore, if an attempt was made to combine several pieces of prior art to form a 103 combination, this combination would alter the device to the extent that it would no longer function as intended.

As a point of reference, the closest prior art that the Examiner was able to locate was Papp, (US 2015/0122524).
                                                   Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papp, (US 2015/0122524).

Regarding claim 1, Papp discloses: A tool (Fig. 1, portable power tool 100) including a housing (Fig. 1, housing 105), a motor (Fig. 1, motor 180) disposed in the housing and adapted to selectively rotate a motor shaft in either of first and second rotational directions, and a switch mechanism ([0009] “Preferably, the adjusting element is configured in the form of a switch”) disposed in the housing and operably coupled to the motor, the tool comprising: 

a direction selector (Fig. 1, adjusting element 200) disposed on a top side of the tool; 

a gear mechanism (Figs. 2 and 3, adjusting ring 220) including first gear teeth (Figs. 2 and 3, channels 230) disposed in the housing and coupled to the direction selector (via coupling element 222 as seen in Figures 2 and 3), wherein movement of the direction selector causes the gear mechanism to rotate ([0013] “Preferably, a rotational movement of the adjusting ring in the circumferential direction brings about an axial movement of the actuator”); and 

a switch linkage arm (Figs. 2 and 3, actuator 130) disposed in the housing and including second gear teeth (Figs. 2 and 3, connecting elements 132) engaged with the first gear teeth, wherein the switch linkage arm is engaged with a switch of the switch mechanism (Fig. 4, ring gear 175 of the transmission 170, further described in paragraph [0042]), and wherein rotation of the gear mechanism causes movement of the switch link arm ([0041], “is adjusted via the slide switch 202 and the connecting elements 132, as illustrated in FIG. 5, are displaced into the region of the first portion 132.”), which causes movement of the switch to select either of the first and second rotational directions ([0042] “As can be clearly seen in FIG. 4, the actuators 130 are connected to a ring gear 175 of the transmission 170 via connecting means 134 in such a form-fitting manner that the axial movement of the actuator 130 also causes an axial movement of the ring gear 175. An engagement of the transmission 170 and thus the speed stages can be influenced by the axial movement of the ring gear 175.”).

Regarding claim 2, Papp further discloses: the gear mechanism (Figs. 2 and 3, adjusting ring 220) is disposed in the housing (Fig. 1, housing 105) proximal to a rear end of the motor (Fig. 1, motor 180) – without any further guidance, the term proximal has a broad definition, and the proximity of the gear mechanism to the motor meets the claim limitation).

Regarding claim 3, Papp further discloses: the direction selector (Fig. 1, adjusting element 200) is disposed near a rear end of the tool (without any further guidance, the term near has a broad definition, and the proximity of the direction selector to the rear end of the tool meets the claim limitation).

Regarding claim 4, Papp further discloses:  the gear mechanism (Figs. 2 and 3, adjusting ring 220) includes a cut-out portion adapted to allow wiring (the adjusting ring is a hollow ring.  As such, the wiring of the device can and does clearly pass through the ring, thus meeting the claim limitation.  An example of this can be seen in Figure 12, in which a circuit board is shown.  As a wire must connect to and from the board, the claim limitation is clearly met once again) to extend between the motor (Fig. 1, motor 180) and the switch mechanism (Fig. 4, ring gear 175 of the transmission 170).

Regarding claim 6, Papp further discloses:  the switch linkage arm (Figs. 2 and 3, actuator 130) includes first and second protrusions on opposing sides of the switch linkage arm (see Examiner Illustration 1).

    PNG
    media_image1.png
    229
    504
    media_image1.png
    Greyscale

Examiner Illustration 1 
Regarding claim 7, Papp further discloses:  the first and second protrusions are adapted to respectively engage first and second bearings (it should be noted that the term bearing is defined as such by Merriam-Webster – “a machine part in which another part (such as a journal or pin) turns or slides”- https://www.merriam-webster.com/dictionary/bearing - as such, the cited bearing of the prior art meets this definition) disposed in the housing (see Examiner Illustration 2).

    PNG
    media_image2.png
    169
    325
    media_image2.png
    Greyscale

Examiner Illustration 2

Regarding claim 8, Papp further discloses: wherein the switch linkage arm (Figs. 2 and 3, actuator 130) includes an aperture (Figs. 3 and 4 show connecting means 134 extending past and enveloping gear 175.  As such, the space between the two items 134 represents an aperture, with the ring gear 175 nestled within the space) adapted to receive the switch (Fig. 4, ring gear 175).

Regarding claim 9, Papp further discloses: wherein the aperture (Figs. 3 and 4 show connecting means 134 extending past and enveloping gear 175.  As such, the space between the two items 134 represents an aperture, with the ring gear 175 nestled within the space) is adapted to receive a bearing (based upon the definition of the term bearing, “a support, guide, or locating piece for a rotating or reciprocating mechanical part” (https://www.thefreedictionary.com/bearing), the ring of ring gear 175 satisfies this limitation) and the switch is adapted to be disposed in the bearing (the ring gear functions as a switch and is disposed as bearing., thus meeting the claim limitation). 

Regarding claim 10, Papp further discloses: the direction selector has a substantially "w" shape (see Examiner Illustration 3.  The highlighted 3 prongs are akin to the 3 prongs of the letter W) and is adapted to allow a user to select or change between the first and second rotational directions (see paragraph [0042]) with a user's thumb (this limitation represents an intended use of the device. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this instance, the use of the thumb to move the switch on a hand tool does not alter the tool in any way, but is easily accomplished).

    PNG
    media_image3.png
    75
    410
    media_image3.png
    Greyscale

Examiner Illustration 3

Regarding claim 11, Papp discloses: A direction selector mechanism for a motor of a tool, comprising: 

a direction selector (Fig. 1, adjusting element 200) disposed on a top side of the tool (Fig. 1, portable power tool 100) and actuatable by a user; 

a gear mechanism (Figs. 2 and 3, adjusting ring 220) including first gear teeth (Figs. 2 and 3, channels 230) disposed in a housing (Fig. 1, housing 105) of the tool and coupled to the direction selector, wherein actuation of the direction selector causes the gear mechanism to rotate ([0013] “Preferably, a rotational movement of the adjusting ring in the circumferential direction brings about an axial movement of the actuator”); and 

a switch linkage arm (Figs. 2 and 3, actuator 130) disposed in the housing and including second gear teeth (Figs. 2 and 3, connecting elements 132) meshingly engageable with the first gear teeth, and the switch linkage arm is adapted to engage a switch (Fig. 4, ring gear 175 of the transmission 170, further described in paragraph [0042]) of a switch mechanism disposed in the tool, wherein rotation of the gear mechanism causes movement of the switch link arm, which causes movement of the switch to select either of the first and second rotational directions ([0042] “As can be clearly seen in FIG. 4, the actuators 130 are connected to a ring gear 175 of the transmission 170 via connecting means 134 in such a form-fitting manner that the axial movement of the actuator 130 also causes an axial movement of the ring gear 175. An engagement of the transmission 170 and thus the speed stages can be influenced by the axial movement of the ring gear 175.”).

Regarding claim 12, Papp further discloses: the gear mechanism includes a cut-out portion (the adjusting ring is a hollow ring.  As such, the wiring of the device can and does clearly pass through the ring, thus meeting the claim limitation.  An example of this can be seen in Figure 12, in which a circuit board is shown.  As a wire must connect to and from the board, the claim limitation is clearly met once again) adapted to allow wiring to extend between the motor (Fig. 1, motor 180) and the switch mechanism (Fig. 4, ring gear 175 of the transmission 170).

Regarding claim 14, Papp further discloses: the switch linkage arm (Figs. 2 and 3, actuator 130) includes first and second protrusions on opposing sides of the switch linkage arm (see Examiner Illustration 1).

    PNG
    media_image1.png
    229
    504
    media_image1.png
    Greyscale

Examiner Illustration 1 

Regarding claim 15, Papp further discloses: the first and second protrusions (see Examiner Illustration 1) are adapted to respectively engage first and second bearings disposed in the housing (see Examiner Illustration 2).

    PNG
    media_image2.png
    169
    325
    media_image2.png
    Greyscale

Examiner Illustration 2


Regarding claim 16, Papp further discloses: wherein the switch linkage arm (Figs. 2 and 3, actuator 130) includes an aperture (Figs. 3 and 4 show connecting means 134 extending past and enveloping gear 175.  As such, the space between the two items 134 represents an aperture, with the ring gear 175 nestled within the space) adapted to receive the switch (Fig. 4, ring gear 175).

Regarding claim 17, Papp further discloses: wherein the aperture (Figs. 3 and 4 show connecting means 134 extending past and enveloping gear 175.  As such, the space between the two items 134 represents an aperture, with the ring gear 175 nestled within the space) is adapted to receive a bearing (based upon the definition of the term bearing, “a support, guide, or locating piece for a rotating or reciprocating mechanical part” (https://www.thefreedictionary.com/bearing), the ring of ring gear 175 satisfies this limitation) and the switch is adapted to be disposed in the bearing (the ring gear functions as a switch and is disposed as bearing., thus meeting the claim limitation). 

Regarding claim 18, Papp further discloses: the direction selector has a substantially "w" shape (see Examiner Illustration 3.  The highlighted 3 prongs are akin to the 3 prongs of the letter W) and is adapted to allow a user to select or change between the first and second rotational directions (see paragraph [0042]) with a user's thumb (this limitation represents an intended use of the device. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this instance, the use of the thumb to move the switch on a hand tool does not alter the tool in any way, but is easily accomplished) .

    PNG
    media_image3.png
    75
    410
    media_image3.png
    Greyscale

Examiner Illustration 3
Regarding claim 19, Papp further discloses: the direction selector (Fig. 1, adjusting element 200) disposed near a rear side of the tool.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731